Lundberg Stratton, J.,
dissenting. I respectfully dissent because I do not agree that Wolfe v. Wolfe (2000), 88 Ohio St.3d 246, 725 N.E.2d 261, or Moore v. State Auto. Mut. Ins. Co. (2000), 88 Ohio St.3d 27, 723 N.E.2d 97, applies to this case. A remand for application of either one of these cases will result in the parties and the court below struggling to comply with an order that has no relevance to the issues.
*547This case involves the application of R.C. 3937.18(H). Although the appellants argued in favor of the former version of R.C. 3937.18, as interpreted by Savoie v. Grange Mut Ins. Co. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809, the court of appeals applied R.C. 3937.18(H), as amended by Am.Sub.S.B. No. 20 (“S.B. 20”). The appellate court noted that the initial insurance policy in this case was issued on September 10, 1993. Because the accident occurred on January 22, 1996, the court determined that the trial court properly applied R.C. 3937.18(H) as amended.
Appellants asserted one proposition of law in this case, arguing the opposite of the court’s holding in Wolfe, that the automatic renewal was simply a continuation of the initial contract. Per Wolfe, the initial policy that was issued in September 1993 was in effect for a guaranteed two-year period. When the policy was renewed in September 1995, per Wolfe, this renewal constituted a new contract for another guaranteed two-year period. The accident occurred in January 1996. The appellate court correctly concluded that R.C. 3937.18(H), as amended by S.B. 20, applied.
In addition, I do not agree that the analysis of R.C. 3937.18(A)(1) in Moore v. State Auto. Mut. Ins. Co. has any application to an analysis of R.C. 3937.18(H). However, to the extent that the majority believes that these cases apply, I respectfully dissent for the reasons set forth in the dissenting opinions in Wolfe v. Wolfe, 88 Ohio St.3d at 252-255, 725 N.E.2d at 267-269, and Moore v. State Auto. Mut. Ins. Co., 88 Ohio St.3d at 33-36, 723 N.E.2d at 103-105.
Moyer, C.J., and Cook, J., concur in the foregoing dissenting opinion.